DETAILED ACTION
This office action response the Request for Continued Examination application on 09/14/2021.
Claims 1, 4, 13-15, 18-21, and 24-30 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on September 14, 2021. Claims 1 and 15 have been amended. Claim 1, 4, 13-15, 18-21, and 24-30 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 14-15, 18-21, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over KAZMI et al. (U.S. Patent Application Publication No. 2016/0278103), (“Kazmi”, hereinafter), in view of Ro et al. (U.S. Patent Application Publication No. 2014/0286176), (“Ro”, hereinafter).
As per Claim 1, Kazmi discloses a method for performing, by a user equipment (UE), radio link monitoring in a wireless communication system ([see, e.g., the UE to perform the RLM, [0011]), the method comprising:
receiving, from a base station, configuration information related to a type of the radio link monitoring (RLM) performed by the UE ([see, e.g., receiver configuration associated with a UE, [0011, 0028]), 

(i) the radio link monitoring (RLM) on radio link quality of  serving cell beam ([see, e.g., a serving network node of a UE adapts one or more radio transmission parameters of DL signals used by the UE for performing RLM operation, which consistent DL radio link performance of serving cell, [0058, 0077]) or
 (ii) the radio link monitoring (RLM) on a radio link quality of a cell ([see, e.g., performing RLM operation a second cell [0077]); and 
based on the specific parameter representing the radio link monitoring (RLM) on the radio link quality of the serving cell beam ([see, e.g., a serving network node of a UE adapts one or more radio transmission parameters of DL signals used by the UE for performing RLM operation, which consistent DL radio link performance of serving cell, [0058, 0077]), 

comprises: 
estimating the radio link quality of the serving cell beam based on a first reference signal (RS) ([see, e.g., evaluates out of sync (OOS) and in sync (IS) based on DL radio signals received from the first cell to assess its DL radio quality for the purpose of radio link monitoring of the first cell, [0077, 0085]); and 
comparing the estimated radio link quality of the serving cell beam with a determination condition for determining a failure of the serving cell beam ([see, e.g., wherein the UE compares the estimated DL signal quality of the serving cell with the 
Kazmi doesn’t appear to explicitly disclose: based on the specific parameter representing the radio link monitoring on the radio link quality of the cell, comprises: estimating the radio link quality of the cell based on a second RS; and comparing the estimated radio link quality of the cell with a determination condition for determining a failure of a radio link of the cell, based on the specific parameter representing (i) the radio link monitoring on the radio link quality of the serving cell beam and (ii) the radio link monitoring on the radio link quality of the cell, comprises: estimating (i) the radio link quality of the serving cell beam based on the first reference signal, and (ii) the radio link quality of the cell based on the second RS; and comparing (i) the estimated radio link quality of the serving cell beam with the determination condition for determining the failure of the serving cell,  and (ii) the estimated radio link quality of the cell with the determination condition for determining the failure of a radio link of the cell, wherein (i) the determination condition for determining the failure of the serving cell and (ii) the determination condition for determining the failure of a radio link of the cell are set separately.
However, Ro discloses based on the specific parameter representing the radio link monitoring on the radio link quality of the cell ([see, e.g., RSs of at least one RS type indicated by the received RSCI are received from the BS and the at least one RRH that coexist within the cell, and radio link monitoring is performed using the received RSs of the at least one RS type, [0015]), 

estimating the radio link quality of the cell based on a second RS ([see, e.g., evaluated the radio link quality based on using received CRSs (corresponding to second RS),  [0077], and Fig. 4]); and 
comparing the estimated radio link quality of the cell with a determination condition for determining a failure of a radio link of the cell ([see, e.g., the UE compares the secondarily evaluated radio link quality with the threshold Q_out in step 403,  [0077], and Fig. 4]),  
based on the specific parameter representing 
(i) the radio link monitoring on the radio link quality of the serving cell beam ([see, e.g., wherein a plurality of RRHs in a serving cell , an RS received from a serving cell,  [0063, 0071, 0075-0077], and Fig. 1, 4]) and 
(ii) the radio link monitoring on the radio link quality of the cell ([see, e.g., wherein a macro-eNB in a serving cell, radio link monitoring the RS of the neighbor cell,  [0063, 0071, 0075-0077], and Fig. 1, 4]]), 
comprises: 
estimating (i) the radio link quality of the serving cell beam based on the first reference signal ([see, e.g., a UE primarily evaluates radio link quality by CSI-RS-based radio link monitoring, [0075-0077], and Fig. 1, 4:401]]), and
(ii) the radio link quality of the cell based on the second RS ([see, e.g., the UE measures a downlink channel state by radio link monitoring using received CRSs and secondarily evaluates radio 
comparing (i) the estimated radio link quality of the serving cell beam with the determination condition for determining the failure of the serving cell beam ([see, e.g., compares the primarily evaluated radio link quality with the threshold Q_out in step 401,  [0075-0077], and Fig. 1, 4:401]]),  and 
(ii) the estimated radio link quality of the cell with the determination condition for determining the failure of a radio link of the cell ([see, e.g., the UE measures a downlink channel state by radio link monitoring using received CRSs and secondarily evaluates radio link quality based on the measured downlink channel state in step 402, [0075-0077], and Fig. 1, 4: 403]]),
 wherein (i) the determination condition for determining the failure of the serving cell beam ([see, e.g., compares the primarily evaluated radio link quality with the threshold Q_out in step 401,  [0075-0077], and Fig. 1, 4:401]]) and 
(ii) the determination condition for determining the failure of a radio link of the cell are set separately ([see, e.g., compares the secondarily evaluated radio link quality with the threshold Q_out in step 403,  [0075-0077], and Fig. 1, 4:401]]). 
In view of the above, having the system of Kazmi and then given the well-established teaching of Ro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kazmi as taught by Ro. The motivation for doing so would have been to 
As per Claim 4, Kazmi and Ro disclose the method of claim 1, and Kazmi appears to be silent to the instant claim, however Ro further discloses further comprising: 
receiving, from the base station, control information or data through the serving cell beam based on the radio link quality of the serving cell beam measured by the first RS satisfies a pre-configured threshold condition determined based on the determination condition for determining the failure of the serving cell beam ([see, e.g., wherein a plurality of RRHs in a serving cell , an RS received from a serving cell, compares the primarily evaluated radio link quality with the threshold Q_out in step 401. The threshold Q_out is a predetermined reference value by which to decide "Out-of-sync", [0063, 0071, 0075-0077], and Fig. 1, 4:401]]).
In view of the above, having the system of Kazmi and then given the well-established teaching of Ro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kazmi as taught by Ro. The motivation for doing so would have been to provide performing radio link monitoring results efficiently evaluating the quality of a downlink using a network-configured RS (Ro, ¶ [0014]).
As per Claims 14, 18, Kazmi appears to be silent to the instant claim, however Ro further discloses wherein the first RS is a Channel State Information-Reference Signal (CSI-RS) ([see, e.g., a method for complementing CSI-RS-based radio link 
In view of the above, having the system of Kazmi and then given the well-established teaching of Ro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kazmi as taught by Ro. The motivation for doing so would have been to provide performing radio link monitoring results efficiently evaluating the quality of a downlink using a network-configured RS (Ro, ¶ [0014]).
As per Claim 15, Kazmi discloses a user equipment (UE) for performing radio link monitoring in a wireless communication system ([see, e.g., the UE to perform the RLM, [0011]), comprising: 
a Radio Frequency (RF) antenna for transmitting and receiving a radio signal ([see, e.g., item 1122 are disclosed, [0111], and Fig. 11]); and 
a processor for controlling the RF antenna ([see, e.g., items 1155, and 1122 are disclosed, [0111], and Fig. 11]), wherein the processor is configured to: 
receiving, from a base station, configuration information related to a type of the radio link monitoring (RLM) performed by the UE ([see, e.g., receiver configuration associated with a UE, [0011, 0028]), 
wherein the configuration information includes a specific parameter ([see, e.g., the obtained configuration information, at least one radio transmission parameter, [0011, 0028]) representing at least one of 
(i) the radio link monitoring (RLM) on radio link quality of  serving cell beam ([see, e.g., a serving network node of a UE adapts one or more radio transmission parameters 
 (ii) the radio link monitoring (RLM) on a radio link quality of a cell ([see, e.g., performing RLM operation a second cell [0077]); and 
based on the specific parameter representing the radio link monitoring (RLM) on the radio link quality of the serving cell beam ([see, e.g., a serving network node of a UE adapts one or more radio transmission parameters of DL signals used by the UE for performing RLM operation, which consistent DL radio link performance of serving cell, [0058, 0077], and Fig. 4]), 
comprises: 
estimating the radio link quality of the serving cell beam based on a first reference signal (RS) ([see, e.g., evaluates out of sync (OOS) and in sync (IS) based on DL radio signals received from the first cell to assess its DL radio quality for the purpose of radio link monitoring of the first cell, [0077, 0085]); and 
comparing the estimated radio link quality of the serving cell beam with a determination condition for determining a failure of the serving cell beam ([see, e.g., wherein the UE compares the estimated DL signal quality of the serving cell with the thresholds, evaluates out of sync (OOS) and in sync (IS) based on DL radio signals received from the first cell to assess its DL radio quality for the purpose of radio link monitoring of the first cell, determining the radio link failure occurs, [0004, 0077]).
Kazmi doesn’t appear to explicitly disclose: based on the specific parameter representing the radio link monitoring on the radio link quality of the cell, comprises: estimating the radio link quality of the cell based on a second RS; and comparing the estimated radio link quality of the cell with a determination condition for determining a failure of a radio link of the cell, based on the specific parameter representing (i) the radio link monitoring on the radio link quality of the serving cell beam and (ii) the radio link monitoring on the radio link quality of the cell, comprises: estimating (i) the radio link quality of the serving cell beam based on the first reference signal, and (ii) the radio link quality of the cell based on the second RS; and comparing (i) the estimated radio link quality of the serving cell beam with the determination condition for determining the failure of the serving cell,  and (ii) the estimated radio link quality of the cell with the determination condition for determining the failure of a radio link of the cell, wherein (i) the determination condition for determining the failure of the serving cell and (ii) the determination condition for determining the failure of a radio link of the cell are set separately.
However, Ro discloses based on the specific parameter representing the radio link monitoring on the radio link quality of the cell ([see, e.g., RSs of at least one RS type indicated by the received RSCI are received from the BS and the at least one RRH that coexist within the cell, and radio link monitoring is performed using the received RSs of the at least one RS type, [0015]), 
comprises: 
estimating the radio link quality of the cell based on a second RS ([see, e.g., evaluated the radio link quality based on using received CRSs (corresponding to second RS),  [0077], and Fig. 4]); and 
comparing the estimated radio link quality of the cell with a determination condition for determining a failure of a radio link of the cell ([see, e.g., the UE 
based on the specific parameter representing 
(i) the radio link monitoring on the radio link quality of the serving cell beam ([see, e.g., wherein a plurality of RRHs in a serving cell , an RS received from a serving cell,  [0063, 0071, 0075-0077], and Fig. 1, 4]) and 
(ii) the radio link monitoring on the radio link quality of the cell ([see, e.g., wherein a macro-eNB in a serving cell, radio link monitoring the RS of the neighbor cell,  [0063, 0071, 0075-0077], and Fig. 1, 4]]), 
comprises: 
estimating (i) the radio link quality of the serving cell beam based on the first reference signal ([see, e.g., a UE primarily evaluates radio link quality by CSI-RS-based radio link monitoring,  [0075-0077], and Fig. 1, 4:401]]), and
(ii) the radio link quality of the cell based on the second RS ([see, e.g., the UE measures a downlink channel state by radio link monitoring using received CRSs and secondarily evaluates radio link quality based on the measured downlink channel state in step 402,  [0075-0077], and Fig. 1, 4: 403]]); and 
comparing (i) the estimated radio link quality of the serving cell beam with the determination condition for determining the failure of the serving cell beam ([see, e.g., compares the primarily evaluated radio link 
(ii) the estimated radio link quality of the cell with the determination condition for determining the failure of a radio link of the cell ([see, e.g., the UE measures a downlink channel state by radio link monitoring using received CRSs and secondarily evaluates radio link quality based on the measured downlink channel state in step 402, [0075-0077], and Fig. 1, 4: 403]]),
 wherein (i) the determination condition for determining the failure of the serving cell beam ([see, e.g., compares the primarily evaluated radio link quality with the threshold Q_out in step 401,  [0075-0077], and Fig. 1, 4:401]]) and 
(ii) the determination condition for determining the failure of a radio link of the cell are set separately ([see, e.g., compares the secondarily evaluated radio link quality with the threshold Q_out in step 403,  [0075-0077], and Fig. 1, 4:401]]). 
In view of the above, having the system of Kazmi and then given the well-established teaching of Ro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kazmi as taught by Ro. The motivation for doing so would have been to provide performing radio link monitoring results efficiently evaluating the quality of a downlink using a network-configured RS (Ro, ¶ [0014]).
As per Claims 19, 21, Ro further discloses wherein the control information is received at a predetermined control channel set, and wherein the predetermined control channel set is configured for the radio link monitoring on the serving cell beam, among 
In view of the above, having the system of Kazmi and then given the well-established teaching of Ro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kazmi as taught by Ro. The motivation for doing so would have been to provide performing radio link monitoring results efficiently evaluating the quality of a downlink using a network-configured RS (Ro, ¶ [0014]).
As per Claim 20, Kazmi and Ro disclose the UE of claim 15, and Kazmi further discloses wherein based on the radio link quality of the serving cell beam measured by the first RS satisfies a pre-configured threshold condition determined based on the determination condition for determining the failure of the serving cell beam ([see, e.g., the UE compares the estimated DL signal quality of the serving cell with the thresholds, [0004, 0077-0078, 0082], and Fig. 4]),
the processor is further configured to: 
receive, from the base station, control information or data through the serving cell beam ([see, e.g., received configuration information at the UE from the serving cell, [0080- 0082], and Fig. 4]).
As per Claims 24, 25, Kazmi further discloses wherein the specific parameter includes at least one of 
a first value ([see, e.g., radio transmission parameters DL radio link performance of serving cell, [0058], and Fig. 4]), 

a third value, 
wherein the first value is for performing the radio link monitoring on the radio link quality of the serving cell beam ([see, e.g., the UE compares the estimated DL signal quality of the serving cell with the thresholds, [0058, 0077-0078, 0082], and Fig. 4]), 
wherein the second value is for performing the radio link monitoring on the radio link quality of the cell, and 
wherein the third value is for performing both the radio link monitoring on the radio link quality of the serving cell beam and the radio link monitoring on the radio link quality of the cell.  
As per Claim 26, Kazmi and Ro disclose the method of claim 24, and Kazmi further discloses wherein the radio link monitoring on the radio link quality of the serving cell beam is performed together with the radio link monitoring on the radio link quality of the cell, based on the specific parameter representing the third value ([see, e.g., the radio link failure determination, first, UE served by a first cell, DL radio signals received from the first cell to assess its DL radio quality for the purpose of radio link monitoring of the first cell. If the radio link failure occurs, then the UE initiates RRC connection to a second cell [0077]).  
As per Claims  27, 30, Kazmi further discloses wherein a radio resource control (RRC) connection with the cell is released based on that both (i) the failure of the serving cell beam and (ii) the failure of the radio link of the cell ([see, e.g., the radio link failure determination, first, UE served by a first cell, DL radio signals received from the first cell to assess its DL radio quality for the purpose of radio link monitoring of the first 
As per Claims 28, 29, Kazmi further discloses wherein a RRC connection with the cell is released only based on the failure of the radio link of the cell, regardless of the failure of the serving cell beam ([see, e.g., the radio link failure determination, first, UE served by a first cell, DL radio signals received from the first cell to assess its DL radio quality for the purpose of radio link monitoring of the first cell. If the radio link failure occurs, then the UE initiates RRC connection to a second cell [0077]). 
   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KAZMI et al. (U.S. Patent Application Publication No. 2016/0278103), (“Kazmi”, hereinafter), in view of Ro et al. (U.S. Patent Application Publication No. 2014/0286176), (“Ro”, hereinafter), and further in view Lee et al. (U.S. Patent Application Publication No. 2015/0257130), (“Lee”, hereinafter). 
As per Claim 13, Kazmi and Ro disclose the method of claim 4, and Kazmi doesn’t appear to explicitly disclose: wherein the control information is masked with a Cell Radio Network Temporary Identifier (C-RNTI). 
However Lee discloses wherein the control information is masked with a Cell Radio Network Temporary Identifier (C-RNTI) ([see, e.g., downlink control information (DCI) format according to a type of RNTI masked on a PDCCH, [0067], and Table 3-4]).
 In view of the above, having the system of Kazmi and then given the well-established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468    
/PARTH PATEL/Primary Examiner, Art Unit 2468